 Case 2:21-cv-10910-SDW-MF Document 1 Filed 05/07/21 Page 1 of 6 PageID: 1




D'ARCAMBAL OUSLEY & CUYLER BURK LLP
Four Century Drive, Suite 250
Parsippany, NJ 07054
(973) 734-3200
(973) 734-3201
By: Nada Peters, Esq.
 Attorneys for Defendant, Wal-Mart Stores East, LP
(improperly pled as Walmart)

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


KEVIN HARMS,                                        CIVIL ACTION NO. 2:21-cv-10910

                      Plaintiffs,

vs.

WALMART, ABC CORPORATION (1-10) a
fictitious name, DEF CORPORATION, (1-                    NOTICE OF REMOVAL
10), a fictitious name, JOHN DOE (1-10),
MARY DOE (1-10), fictitious names,
fictitious persons, intended being of unknown
names,

                      Defendant.

       Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart) (“Defendant”), by and

through its undersigned counsel, for the purpose of removing this cause from the Superior Court

of New Jersey, Law Division, Morris County, New Jersey, to the United States District Court for

the District of New Jersey pursuant to 28 U.S.C. § 1441, respectfully submits this Notice of

Removal pursuant to 28 U.S.C. § 1446. By way of providing the Court with the basis for

Defendant’s request for removal, Defendant respectfully submits the following short and plain

statement of the grounds for removal, together with a copy of all process, pleadings and orders

provided to Defendant in this action:




                                                1
  Case 2:21-cv-10910-SDW-MF Document 1 Filed 05/07/21 Page 2 of 6 PageID: 2




        1.      State Court Action. Plaintiff, Kevin Harms (“Plaintiff”), filed the above-captioned

action against Defendant in the Superior Court of New Jersey, Law Division, Morris County, New

Jersey, on or about March 17, 2021, in a matter pending as docket number MRS-L-000572-21.

Copies of all process, pleadings, and orders served upon Defendant are attached hereto as Exhibit

A in accordance with 28 U.S.C. § 1446(a).

        2.      Allegations in the Complaint. In the Complaint, Plaintiff asserts a claim for

negligence against Defendant stemming from the allegation that Plaintiff was injured when he

tripped and fell in the parking lot of the Walmart store in Flanders, New Jersey on March 25, 2019

and as a result, suffered permanent injuries. The Complaint does not specify the nature of

Plaintiff’s alleged injuries and/or the amount of damages being claimed.

        3.      Defendants. Other than fictitious defendants, Plaintiff has named no defendants

other than Wal-Mart Stores East, LP.

        4.      Federal Court Subject Matter Jurisdiction. 28 U.S.C. § 1441(a) provides the basis

for removal jurisdiction to this Court as this is a state court action over which this Court has original

jurisdiction under 28 U.S.C. § 1332 (diversity of citizenship). 28 U.S.C. § 1332 confers subject

matter jurisdiction over cases in which there is complete diversity between Plaintiff and Defendant,

and in which the amount in controversy equals or exceeds $75,000.00.

        Defendant operates the subject store where the incident at issue allegedly occurred.

Defendant, Wal-Mart Stores East, LP, is a limited partnership organized and existing under the

laws of Delaware, of which WSE Management, LLC, a Delaware limited liability company, is the

general partner, and WSE Investment, LLC, a Delaware limited liability company, is the limited

partner. The sole member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart

Stores East, LLC, an Arkansas limited liability holding company with its principal place of



                                                   2
 Case 2:21-cv-10910-SDW-MF Document 1 Filed 05/07/21 Page 3 of 6 PageID: 3




business located in Arkansas. Walmart Inc. is the sole member of Wal-Mart Stores East, LLC.

Walmart Inc. is a corporation organized and existing under the laws of Delaware with its principal

place of business in Arkansas. According to Plaintiff’s Complaint, Plaintiff is a citizen of New

Jersey.

          Furthermore, this Court has diversity jurisdiction because the amount in controversy

exceeds $75,000. The Complaint alleges that as a direct and proximate result of the negligence of

the Defendant, Plaintiff “sustained serious personal injuries to his body, nervous systems, and

other internal and external injuries, from which he suffered great pain, will continue to suffer great

pain, was prevented from performing his usual work and activiteis, has incurred expenses from

medical attention and sustained loss of income” (Exhibit A, Complaint at First Count, ¶ 4.) On

April 15, 2021, Defendant’s counsel sent Plaintiff’s counsel correspondence requesting that

Plaintiff stipulate that Plaintiff’s damages are less than $75,000. (Attached hereto as Exhibit B is

a true and correct copy of the April 15, 2021 letter and its enclosure.) To date, Plaintiff has not

returned the stipulation.

          While Defendant denies all liability to Plaintiff and denies that he is entitled to any of the

relief sought in the Complaint, based upon the allegations of the Complaint, the injuries alleged,

and that the Stipulation of Damages has not been returned to Defendant’s counsel, and upon

information and belief, the amount in controversy exceeds the $75,000 jurisdictional amount under

28 U.S.C. § 1332.

          Accordingly, for the reasons set forth above, Defendant respectfully submits that this Court

has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as the parties are of diverse

citizenship and Plaintiff’s claims meet the jurisdictional limit of $75,000.




                                                    3
 Case 2:21-cv-10910-SDW-MF Document 1 Filed 05/07/21 Page 4 of 6 PageID: 4




       5.      Timely Filing. A courtesy copy of the Complaint was sent to Defendant on or about

April 7, 2021 and Defendant’s counsel agreed to accept service of the Complaint on May 5, 2021.

The filing of this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(3) insomuch as it

is filed within thirty (30) days of receipt of the Summons and Complaint by Defendant.

       6.      State Court Documents Attached. A copy of all process, pleadings and orders

received and/or filed by Defendant in this case are attached hereto as Exhibit A in accordance

with 28 U.S.C. § 1446(a).

       7.      Proper Venue. Venue for removal is proper in this district because this is the district

embracing the Superior Court of New Jersey, Law Division, Morris County, New Jersey, the forum

in which the removed action was pending.

       8.      Notice to Plaintiff and State Court. Promptly upon filing this Notice of Removal

with this Court, Defendant, through its undersigned counsel, will give written notice hereof to

Plaintiff, per his counsel, and will file a copy of this Notice of Removal with the Clerk of the

Superior Court of New Jersey, Law Division, Morris County, New Jersey.

       9.      Relief Requested. Defendant respectfully gives notice that this action is to be

removed from the Superior Court of New Jersey, Law Division, Morris County, New Jersey to the

United States District Court for the District of New Jersey.

       WHEREFORE, Defendant, Wal-Mart Stores East, LP (improperly pled as Walmart),

hereby removes this action, currently pending as Docket Number MRS-L-000572-21 in the

Superior Court of New Jersey, Law Division, Morris County, New Jersey.




                                                 4
 Case 2:21-cv-10910-SDW-MF Document 1 Filed 05/07/21 Page 5 of 6 PageID: 5




Dated: May 7, 2021                   Respectfully submitted,


                                      /s/ Nada M. Peters
                                     Nada M. Peters, Esq.
                                     D’ARCAMBAL OUSLEY & CUYLER
                                     BURK, LLP
                                     Four Century Drive | Suite 250
                                     Parsippany, New Jersey 07054
                                     Tel.: 973.734.3200
                                     Fax: 973.734.3201
                                     Email: npeters@darcambal.com
                                     Attorneys for Attorneys for Defendant, Wal-
                                     Mart Stores East, LP (improperly pled as
                                     Walmart)




                                     5
 Case 2:21-cv-10910-SDW-MF Document 1 Filed 05/07/21 Page 6 of 6 PageID: 6




                        LOCAL CIVIL RULE 11.2 VERIFICATION

       Other than the action filed in the Superior Court of New Jersey, Law Division, Morris

County, which is the subject of this Notice of Removal, the matter in controversy, to the best of

the Attorneys for Defendant, Wal-Mart Stores East, LP’s (improperly pled as Walmart),

knowledge, information and belief, is not the subject of any other action pending in any court, or

of any other pending arbitration or administrative proceeding.



Dated: May 7, 2021                           /s/ Nada M. Peters
                                             Nada M. Peters, Esq.




                                                6
